DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

Claims 1, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over MAN US2021/0109497A1 in view of GOEL US2020/0117903A1 further in view of WU CN108458790A (from IDS filed on 10/26/21).
Regarding claim 1, MAN teaches: 1. A computer-implemented method for mitigating risks associated with handling items, the method comprising:
collecting data relating to one or more items (MAN: pars. 74 and 97); 
extracting one or more features from the collected data (MAN: par. 291); 
MAN doesn’t teach, however the analogous prior art GOEL teaches: determining one or more hazards based on the extracted one or more features and one or more models (GOEL: pars. 206-207).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine determining one or more hazards based on the extracted one or more features and one or more models as shown in GOEL with MAN for the benefit of fulfilling a need in the prior art for a computer implemented method that identifies, evaluates and presents safety risks before an injury/death occurs [0006].
The previous combination of MAN and GOEL remains as above but doesn’t teach however the analogous prior art WU teaches: determining one or more hazards, and displaying the one or more hazards within an augmented reality device worn by a user (WU: see abstract).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine determining one or more hazards, and displaying the one or more hazards within an augmented 

Claim 8 is analogous to claim 1 and is therefore rejected using the same rationale. Claim 8 further requires: A computer program product for mitigating risks associated with handling items, the computer program product comprising: one or more non-transitory computer-readable storage media and program instructions stored on the one or more non-transitory computer-readable storage media capable of performing a method, the method comprising, which is also taught by MAN (see pars. 106 and 140).

Claim 15 is analogous to claim 1 and is therefore rejected using the same rationale. Claim 15 further requires: A computer system for mitigating risks associated with handling items, the computer system comprising: one or more computer processors, one or more computer-readable storage media, and program instructions stored on the one or more of the computer-readable storage media for execution by at least one of the one or more processors capable of performing a method, the method comprising, which is also taught by MAN (see par. 106).




Claims 2-3, 6-7, 9-10, 13-14, 16-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MAN US2021/0109497A1 in view of GOEL US2020/0117903A1 in view of WU CN108458790A (from IDS filed on 10/26/21) further in view of CHANG US2017/0344919A1.

Regarding claim 2, the previous combination of MAN, GOEL and WU remains as above but doesn’t teach however the analogous prior art CHANG teaches: 2. The method, further comprising: determining one or more instructions for handling the one or more items based on the one or more extracted features and the one or more models (CHANG: par. 145); and displaying the one or more instructions to the user within the augmented reality device (CHANG: fig. 9 see pars. 37 and 145). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine determining one or more instructions for handling the one or more items based on the one or more extracted features and the one or more models; and displaying the one or more instructions to the user within the augmented reality device as shown in CHANG with the previous combination for the benefit of

Regarding claim 3, MAN as modified above in view of CHANG (with the same motivation from claim 2) further teaches: 3. The method, wherein the collected data further includes data relating to the user and an environment (CHANG: par. 55).

 6. The method, wherein the one or more models correlate the one or more features with the one or more hazards of handling items (CHANG: par. 114).
 
Regarding claim 7, MAN as modified above in view of CHANG (with the same motivation from claim 2) further teaches: 7. The method, wherein the one or more features include composition, size, weight, center of mass, center of gravity, temperature, fragility, radiation, electrical charge, causticness, adhesiveness, movement history, usage, weather, location, surface, grade/slope, user traits, biometrics, speech, tools (CHANG: pars. 50, 52 and 123).

Claims 9 and 16 are analogous to claim 2 and are therefore rejected using the same rationale.
Claims 10 and 17 are analogous to claim 3 and are therefore rejected using the same rationale.
Claims 13 and 20 are analogous to claim 6 and are therefore rejected using the same rationale.
Claim 14 is analogous to claim 7 and is therefore rejected using the same rationale.

Allowable Subject Matter
Claims 4-5, 11-12 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form 
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4 (claims 11 and 18 are similar in scope), the prior art doesn’t teach: 4. The method of claim 1, further comprising: receiving feedback indicative of whether the determined one or more hazards were accurate; and Page 33 of 38 P201809236US01adjusting the one or more models based on the received feedback.  

Regarding claim 5 (claims 12 and 19 are similar in scope), the prior art doesn’t teach: 5. The method of claim 2, further comprising: receiving feedback indicative of whether the one or more instructions were heeded by the user; and adjusting the one or more instructions and the one or more models based on the received feedback.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. LEONG US20210174952A1, ELHAWARY US20200297250A1, PICKOVER US9846999B1, MCBETH US20210097311A1, KHOSROWPOUR US20190385297A1. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612